DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thunstrom  (US 20180224935 A1).

Regarding Claim 1, Thunstrom discloses A display device (ABS reciting “a system for presenting graphics on a display device”. Fig. 1), comprising: 
an eyeball tracking inductor (Fig. 1 showing eye tracking device 120. ¶31 reciting “with reference to FIG. 1, a system 100 for presenting graphics on a display device 110 is provided. System 100 may include an eye tracking device 120 ”); 
a display panel (Fig. 1 showing display device 110. ¶31 reciting “with reference to FIG. 1, a system 100 for presenting graphics on a display device 110 is provided.”); and 
a processor, wherein the processor is electrically connected to the eyeball tracking inductor and the display panel separately (Fig. 1. Processor 140 having a computer/graphics processing device 130. ¶31 reciting “the system may also include a processor/computer 140 which communicates with, and controls, graphics processing device 130.”); 
wherein the eyeball tracking inductor is configured to identify eyeball image information of a user viewing the display panel; (¶34 reciting “Eye tracking device 120 may be for determining at least one of a gaze point of a user on display device 110, or a change in the gaze point of the user on display device 110. Eye tracking devices and methods, sometimes referred to as gaze detection systems and methods, . . ., and which operate by using infrared illumination and an image sensor to detect reflection from the eye of a user. . . . Eye tracking device 120 may employ its own processor or the processor of another device (i.e., processor/computer 140) to interpret and process data received.”)
wherein the processor is configured to determine a gaze region of the user viewing the display panel according to the eyeball image information, control the gaze region to be displayed at a first resolution, and control a split vision region of the display panel to be displayed at a second resolution(¶33 reciting “Graphics processing device 130 may modify what image is displayed on display device 110 based at least in part on the gaze point of the user on display device 110, or a change in the gaze point of the user on display device 110, as determined by eye tracking device 120. ” ¶86 reciting “The fixation position is determined by an eye tracking device. The fixation position indicates a gaze position of at least one of the user's eyes, is maintained in a single position with respect to the field-of-view over a period of time. Moreover, the fixation position may also indicate the one of the gaze positions during the smooth pursuit. A processing device processes data about the gaze fixation positions and set foveated regions relative to these positions. ”, and ¶89 reciting “The first foveated region has a first shape, a first size, and a first position relative to the fixation position 912, where the shape, size, and position are defined according to first foveated region settings (referred to hereinafter as settings). For example, the first settings are for a circular shape centered around the fixation position 912. Generally, a setting defines at least one of a size, a shape, or positioning of a foveated region relative to a fixation position.”.); and 
wherein the first resolution is greater than the second resolution. (¶89 reciting “When the user gazes through the central region 922 of the lens 920, his or fixation position 912 is within the central area of the GUI 932. In this case, a foveated region 950 can be determined and used to present content on the GUI 932 (e.g., content at a pixel resolution within the first foveated region, and content at a lower pixel resolution outside the foveated region).”)

Regarding Claim 2, Thunstrom discloses The display device of claim 1, wherein the processor is further configured to determine, according to the user eyeball image information, a position of a gaze point of the user viewing the display panel, and determine, according to the position of the gaze point of the user viewing the display panel, the gaze region of the display panel (¶86 reciting “The fixation position is determined by an eye tracking device. The fixation position indicates a gaze position of at least one of the user's eyes, is maintained in a single position with respect to the field-of-view over a period of time. . . .  A processing device processes data about the gaze fixation positions and set foveated regions relative to these positions. ”); and wherein the position of the gaze point of the user viewing the display panel is a center of the gaze region.(¶89 reciting “The first foveated region has a first shape, a first size, and a first position relative to the fixation position 912, where the shape, size, and position are defined according to first foveated region settings (referred to hereinafter as settings). For example, the first settings are for a circular shape centered around the fixation position 912.”)

Regarding Claim 3, Thunstrom discloses The display device of claim 2, wherein the processor is further configured to acquire setting parameters of the gaze region, and determine a shape and a size of the gaze region, according to the position of the gaze point of the user viewing the display panel and the setting parameters of the gaze region. 
(¶89 reciting “The first foveated region has a first shape, a first size, and a first position relative to the fixation position 912, where the shape, size, and position are 912. Generally, a setting defines at least one of a size, a shape, or positioning of a foveated region relative to a fixation position.”)

Claim 11, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 12, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 13, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thunstrom  (US 20180224935 A1), and in view of Gustafsson et al. (US 20170090562 A1).

Regarding Claim 4, Thunstrom discloses The display device of claim 1, wherein the processor is further configured to determine a position of a gaze point of the user viewing the display panel, according to the user eyeball image information  (¶86 reciting “The fixation position is determined by an eye tracking device. The fixation position indicates a gaze position of at least one of the user's eyes, is maintained in a single position with respect to the field-of-view over a period of time. . . .  A processing device processes data about the gaze fixation positions and set foveated regions relative to these positions. ”), 
However, Thunstrom does not explicitly disclose to determine an image unit in a display picture corresponding to the position of the gaze point, according to the position of the gaze point of the user viewing the display panel, and to set a region where the image unit is located to the gaze region.
Gustafsson teaches “ the above information regarding user saccades and gaze direction changes, whether in the direction of known or unknown salient regions or objects, may be used to implement foveated rendering. For example, if a known salient region or object is to be displayed in the virtual display, and upon display of the region or object, the user's eye(s) saccade toward the region or object, the region or object may be rendered in greater quality prior to the user's gaze direction arriving 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Thunstrom) to determine an object according to the gaze and set the gaze region to include the object (taught by Gustafsson). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 14, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thunstrom  (US 20180224935 A1), and in view of Kakarlapudi et al. (US 20170316601 A1).

Regarding Claim 5, Thunstrom discloses The display device of claim 1.
	Thunstrom discloses the gaze point is at the center of the gaze region. However, Thunstrom does not explicitly disclose wherein the gaze region is a centrosymmetric graphic or an axisymmetric graphic.
The features of claims 5-6 appear to be mere design choices and a question of an obvious and consequently non-inventive selection among a number of known 
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Thunstrom) to have a gaze region as centrosymmetric (taught by Kakarlapudi). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 6, Thunstrom in view of Kakarlapudi discloses The display device of claim 5, wherein when the gaze region is the centrosymmetric graphic, the gaze region satisfies a following condition: min(M.sub.x/2, M.sub.y/2)×0.5%<N<min(M.sub.x/2, M.sub.y/2); wherein a min(a, b) function denotes a function taking a minimum value of a and b, M.sub.x denotes a total number of pixels of the display panel in a row direction, M.sub.y denotes a total number of pixels of the display panel in a column direction, and N denotes a number of pixels from an edge to a symmetric center of the gaze region.
(Thunstrom discloses the gaze region being a circle with the gaze point at the center, and recites “The first foveated region has a first shape, a first size, and a first 912, where the shape, size, and position are defined according to first foveated region settings (referred to hereinafter as settings). For example, the first settings are for a circular shape centered around the fixation position 912.” (¶89). Therefore, N<min(M.sub.x/2, M.sub.y/2). Picking min(M.sub.x/2, M.sub.y/2)×0.5%, as the minimum size of the gaze region is merely a normal design option which someone with ordinary skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed)

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thunstrom  (US 20180224935 A1), and in view of He (CN 105720074 A).

Regarding Claim 7, Thunstrom discloses The display device of claim 1.
	However, Thunstrom does not explicitly disclose wherein the display panel comprises a plurality of pixel rows, wherein each of the plurality of pixel rows comprises a first pixel, a second pixel and a third pixel which are repeatedly arranged in sequence and have different colors from one another; 
wherein the first pixel comprises three first sub-pixels, the second pixel comprises three second sub-pixels, and the third pixel comprises three third sub-pixels; and wherein pixels of a same color in an odd row and pixels of the same color in an even row among the plurality of pixel rows are staggered by a preset width; 
wherein a first pixel unit displayed at the first resolution comprises one first sub-pixel, one second sub-pixel, and one third sub-pixel which are adjacent to one another and located in two adjacent pixel rows; and 
wherein a second pixel unit displayed at the second resolution comprises one first pixel, one second pixel, and one third pixel which are adjacent to one another and located in two adjacent pixel rows.
He teaches “a pixel structure is provided including a plurality of pixel rows, each pixel row has first pixel units, second pixel units and third pixel units that are arranged sequentially in circles and have different colors” (ABS), teaching the display panel comprises a plurality of pixel rows, wherein each of the plurality of pixel rows comprises a first pixel, a second pixel and a third pixel which are repeatedly arranged in sequence and have different colors from one another;
Further, He recites “each first pixel unit, each second pixel unit and each third pixel unit respectively consist of three first sub pixels having equal areas, three second sub pixels having equal areas and three third sub pixels having equal areas; the pixel units of the same color in odd and even rows among the plurality of pixel rows are staggered at a predetermined width;” (ABS), teaching wherein the first pixel comprises three first sub-pixels, the second pixel comprises three second sub-pixels, and the third pixel comprises three third sub-pixels; and wherein pixels of a same color in an odd row and pixels of the same color in an even row among the plurality of pixel rows are staggered by a preset width;
Further, He recites “one first sub pixel, one second sub pixel and one third sub pixel which are adjacent to one another in two adjacent pixel rows constitute a display wherein a first pixel unit displayed at the first resolution comprises one first sub-pixel, one second sub-pixel, and one third sub-pixel which are adjacent to one another and located in two adjacent pixel rows; and wherein a second pixel unit displayed at the second resolution comprises one first pixel, one second pixel, and one third pixel which are adjacent to one another and located in two adjacent pixel rows.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Thunstrom) with the pixel structure (taught by He). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 8, Thunstrom in view of He discloses The display device of claim 7, wherein the first pixel, the second pixel and the third pixel have a same pixel width along a row direction, and pixels of a same color in two adjacent pixel rows are staggered by 1.5 pixel widths. (He, p. 5 reciting “described first pixel cell, described second pixel cell and described 3rd pixel cell are respectively provided with the width that length is impartial in the row direction”, and “odd-numbered line in the plurality of pixel column and in even number line, between the described pixel cell of same color, the described width of 1.5 pixel cells of dislocation is arranged.” The suggestions/motivations would have been the same as that of Claim 7 rejections.)

Regarding Claim 9, Thunstrom in view of He discloses The display device of claim 7, wherein each of the first pixel, the second pixel and the third pixel is of a regular polygon or a circle. (He, p. 5 reciting “described pixel cell is orthohexagonal pixel cell.” and “described pixel cell is circular pixel cell”. The suggestions/motivations would have been the same as that of Claim 7 rejections.)

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thunstrom  (US 20180224935 A1), and in view of Ogasawara (US 20200051207 A1).

Regarding Claim 15, Thunstrom discloses The display driving method for a display panel of claim 11.
However, Thunstrom does not explicitly disclose further comprising: 
when a time during which the user views the gaze region of the display panel is more than a predetermined time, adjusting the gaze region of the display panel from being displayed at the first resolution to being displayed at a third resolution, wherein the third resolution is greater than the first resolution; or 
when the time during which the user views the gaze region of the display panel is more than the predetermined time, adjusting the split vision region of the display panel from being displayed at the second resolution to being displayed at a fourth resolution, wherein the fourth resolution is less than the second resolution.
	Ogasawara teaches “ for a period of time for which the gaze points of the left and right eyes are located in the same position on the image, the standard resolution is set 
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Thunstrom) to further increase the resolution of the gaze region and further reduce the resolution of the area other than the gaze region (taught by Ogasawara). The suggestions/motivations would have been that “ high and low may be set in the resolutions between the area of interest and the area other than the area of interest” (¶104), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 16, Thunstrom in view of Ogasawara discloses The display driving method for a display panel of claim 11, further comprising: 
when a time during which the user views the gaze region of the display panel is more than a predetermined time, adjusting the gaze region of the display panel from being displayed at the first resolution to being displayed at a third resolution, wherein the third resolution is greater than the first resolution; and 
when the time during which the user views the gaze region of the display panel is more than the predetermined time, adjusting the split vision region of the display panel from being displayed at the second resolution to being displayed at a fourth resolution, wherein the fourth resolution is less than the second resolution.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim and its base claims as a whole. 
The closest prior art (Thunstrom, Gustafsson, Kakarlapudi, He, Ogasawara) teaches a foveated display. However, the closest prior fails to teach all the limitations in claim 10 and its base claims..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YI WANG/Primary Examiner, Art Unit 2611